Tuknee, J.'
1. Where the plaintiff’s lessor introduces a deed to himself and supports it with testimony which the jury might construe as evidence of adverse possession for seven years, it is not error to refuse a nonsuit. And when the evidence subsequently introduced by the defendant shows that both parties claim under a common grantor, the refusal of the nonsuit will not be overruled. Civil Code,, § 5004; Sanson v. Crawley, 51 Ga. 529; Werner v. Footman, 54 Ga. 128.
2. J. M. Scarborough purchased land, giving his promissory note for the purchase-money and taking from the vendor a bond for titles. Scarborough subsequently sent to the vendor the .purchase-money and requested that a deed to the land be made to him. About ten days after the money was paid by J. M. Scarborough and the deed made to him, he sent the deed back to the vendor, requesting that the deed be destroyed and that a deed conveying the same land to his brother, J. H. Scarborough, be made. J. H. Scarborough had notice of the former deed. Seld, that the destruction of the former deed did not revest the title in the vendor, and he had no title that he could convey to J. H. Scarborough. Seld, further, that the direction of a verdict in favor of the lessor, J. H. Scarborough, was error.
3. The other assignments of error in the bill of exceptions are not considered, because the grounds of such exceptions may not recur on the next trial.

Judgment reversed.


All the Justices concur.